UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K xANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended September 30, 2007 oTRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 1-10799 ADDVANTAGE TECHNOLOGIES GROUP, INC. (Exact name of registrant as specified in its charter) Oklahoma 73-1351610 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1221 E. Houston, Broken Arrow, Oklahoma 74012 (Address of principal executive offices) (Zip code) Registrant’s telephone number:(918) 251-9121 Securities registered under Section 12(b) of the Act: Title of each class Name of exchange on which registered Common Stock, $.01 par value NASDAQ Global Market Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes oNox Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Act. Yes oNox Indicate by check mark whether the registrant (1) hasfiled all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yes x Noo Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part IIIof this Form 10-K or any amendment to this Form 10-K. x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer (as defined in Rule 12b-2 of the Act) Large Accelerated FileroAccelerated Filero Non-accelerated filerx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). The aggregate market value of the outstanding shares of common stock, par value $.01 per share, held by non-affiliates computed by reference to the closing price of the registrant’s common stock as of March 31, 2007 was $19,537,691. Yes oNox The number of shares of the registrant’s outstanding common stock, $.01 par value per share, was 10,249,656 as of December 10, 2007. Documents Incorporated by Reference The identified sections of definitive Proxy Statement to be filed as Schedule 14A pursuant to Regulation 14A in connection with the Registrant’s 2008 annual meeting of shareholders are incorporated by reference into Part III of this Form 10-K.The Proxy Statement will be filed with the Securities and Exchange Commission within 120 days after the end of the fiscal year covered by this Form 10-K. ADDVANTAGE TECHNOLOGIES GROUP, INC. FORM 10-K YEAR ENDED SEPTEMBER 30, 2007 INDEX Page PART I Item 1. Business. 3 Item 1A. Risk Factors. 6 Item 1B. Unresolved Staff Comments. 7 Item 2. Properties. 8 Item 3. Legal Proceedings. 9 Item 4. Submission of Matters to a Vote of Security Holders. 9 PART II Item 5. Market for Registrant's Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities. 9 Item 6. Selected Financial Data. 11 Item 7. Management's Discussion and Analysis of Financial Condition and Results of Operation. 12 Item 7A. Quantitative and Qualitative Disclosures About Market Risk. 16 Item 8. Financial Statements and Supplementary Data. 17 Item 9. Changes in and Disagreements With Accountants on Accounting and Financial Disclosure. 35 Item 9A. Item 9A(T). Controls and Procedures. Controls and Procedures. 35 35 Item 9B. Other Information. 35 PART III Item 10. Directors, Executive Officers and Corporate Governance. 36 Item 11 Executive Compensation. 36 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters. 36 Item 13. Certain Relationships and Related Transactions, and Director Independence. 36 Item 14. Principal Accounting Fees and Services. 36 PART IV Item 15. Exhibits, Financial Statement Schedules. 37 SIGNATURES PARTI Item1. Business. FORWARD-LOOKING STATEMENTS Certain matters discussed in this report constitute forward-looking statements, within the meaning of the Private Securities Litigation Reform Act of 1995, including statements which relate to, among other things, expectations of the business environment in which ADDvantage Technologies Group, Inc. (the "Company") operates, projections of future performance, perceived opportunities in the market and statements regarding our goals and objectives and other similar matters.The words “estimates,” “projects,” “intends,” “expects,” “anticipates,” “believes,” “plans” and similar expressions are intended to identify forward-looking statements.These forward-looking statements are found at various places throughout this report and the documents incorporated into it by reference. These and other statements which are not historical facts are hereby identified as “forward-looking statements” for purposes of the safe harbor provided by Section 21E of the Securities Exchange Act of 1934, as amended, and Section 27A of the Securities Act of 1933, as amended.These statements are subject to a number of risks, uncertainties and developments beyond the control or foresight of the Company, including changes in the trends of the cable television industry, technological developments, changes in the economic environment generally, the growth or formation of competitors, changes in governmental regulation or taxation, changes in our personnel and other such factors.Our actual results, performance, or achievements may differ significantly from the results, performance, or achievements expressed or implied in the forward-looking statements.We do not undertake any obligation to publicly release any revisions to these forward-looking statements to reflect events or circumstances after the date of this report or to reflect the occurrence of unanticipated events. Readers should carefully review the risk factors described herein and in other documents we file from time to time with the Securities and Exchange Commission. Background We (through our subsidiaries) distribute and service a comprehensive line of electronics and hardware for the cable television ("CATV") industry. The products we sell and service are used to acquire, distribute, receive and protect the communications signals carried on fiber optic, coaxial cable and wireless distribution systems. Our customers provide an array of communications services including television, high-speed data (internet) and telephony, to single family dwellings, apartments and institutions such as hospitals, prisons, universities, schools, cruise boats and others. We continue to expand market presence by creating a network of regionally based subsidiaries that focus on servicing customers in their markets.The current subsidiary network includes Tulsat Corporation ("Tulsat"), NCS Industries, Inc.("NCS"),Tulsat-Atlanta LLC, ADDvantage Technologies Group of Missouri, Inc. (dba "ComTech Services"), Tulsat-Nebraska, Inc., ADDvantage Technologies Group of Texas, Inc. (dba "Tulsat Texas"), Jones Broadband International, Inc.("Jones Broadband") and Tulsat-Pennsylvania LLC (dba "Broadband Remarketing International"). Several of our subsidiaries, through their long relationships with the original equipment manufacturers (“OEMs”) and specialty repair facilities, have established themselves as value added resellers (“VARs”).Tulsat, located in Broken Arrow, Oklahoma, is an exclusive Scientific-Atlanta Master Stocking Distributor for certain legacy products and distributes most of Scientific-Atlanta's other products. Tulsat has also been designated an authorized third party Scientific-Atlanta repair center for select products. NCS, located in Warminster, Pennsylvania, is a leading distributor of Motorola broadband products. Other subsidiaries distribute Standard, Corning-Gilbert, Blonder-Tongue, RL Drake, Quintech, Videotek and WaveTek products. In addition to offering a broad range of new products, we also purchase and sell surplus and refurbished equipment that becomes available in the market as a result of cable operator system upgrades or overstocks in their warehouses. We maintain one of the industry's largest inventories of new and refurbished equipment, allowing us to deliver products to our customers within a short period of time. We continue to upgrade our new product offerings to stay in the forefront of the communications broadband technology revolution. Our subsidiaries all operate technical service centers specializing in Motorola, Magnavox, Scientific-Atlanta and JDSU-Acterna repairs. Overview of the Industry We participate in markets for equipment sold primarily to cable operators (called multiple system operators or “MSOs”) and other communication companies.As internet usage by households continues to increase, more customers are electing to switch from dial-up access services to high-speed services, particularly those offered by MSOsin the United States.Within the last few years,MSOshave begun to offer a "triple-play" bundle of services that includes voice, video and high-speed data over a single network with the objective of capturing higher average revenues per subscriber.To offer these expanded services, MSOs have invested significantly to convert their systems to digital networks and continue to upgrade their cable plants to increase the speed of their communication signals.As a result, many MSOs have well-equipped networks capable of delivering symmetrical high-bandwidth video, two-way high speed data service and telephony to most of their subscribers through their existing hybrid fiber co-axial (HFC) infrastructure. We believe that we have been able to provide many of the products and services sought by MSOs as they establish and expand their services and territories.Our relationships with our principal vendors, Scientific-Atlanta and Motorola, provide us with products that are important to cable operators as they maintain and expand their systems.These relationships and our inventory are key factors, we believe, in our prospects for revenue and profit growth. We are focused on the opportunities provided by technological changes resulting from the implementation of fiber-to-the home (“FTTH”) by several large telephone companies, the continued expansion of bandwidth signals by MSOs, and the increased sales to customers inLatin America.We continue to stock legacy CATV equipment as well as new digital and optical broadband telecommunications equipment from major suppliers so we can provide our customers one-stop shopping, access to "hard-to-find" products and reduce customer downtime because we have the product in stock. Our experienced sales support staff has the technical know-how to consult with our customers regarding solutions for various products and configurations.Through our eight service centers that provide warranty and out-of-warranty repairs, we continue to reach new customers. 3 Recent Business Developments On December 12, 2005, we announced Tulsat’s signing of a three-year extension on its Master Distributor Contract with Scientific-Atlanta.This extension authorizes the subsidiary to carry and resell the entire line of Scientific-Atlanta current and legacy equipment.Under the terms of the agreement, Tulsat also continues to be the exclusive distributor for select Scientific-Atlanta headend and transmission products for U.S. customers through January 15, 2009.On June 7, 2006 Tulsat extended its Third Party Service Agreement with Scientific-Atlanta through May, 2008.This service agreement allows Tulsat to act as an authorized service provider for select Scientific-Atlanta equipment within the United States. On June 22, 2006 we purchased the assets of Broadband Remarketing International.This acquisition expanded our product offerings to include refurbished digital converter set-top boxes and equipment destruction services.On September 19, 2006, we completed the purchase of approximately 100,000 surplus digital set-top boxes from Adelphia Communication Corporation for approximately $1.8 millionand began to refurbish these boxes and offer them for sale.During fiscal 2007 we purchased approximately 40,000 additional surplus digital set top boxes and sold approximately 57,000 boxes to U.S. and international customers generating incremental revenues from this product line of approximately $4.3 million.At the end of the 2007 fiscal year, we inventoried approximately 78,000 surplus digital set top boxes with a combined value of approximately $2.7 million. The boxes that we purchase and currently market are considered legacy boxes as the security features (which allow the MSOs to control channel access and services) are not separable from digital boxes.The Federal Communications Commission ("FCC") issued a ban on MSOs purchasing these legacy boxes after July 1, 2007 in the attempt to force the cable industry to transition to digital boxes with separable security features. By separating the security features from the digital boxes, the FCC believes the equipment can be more widely distributed through commercial retailers (such as Wal-Mart, Best Buy and Circuit City). Several large and small MSOs filed petitions with the FCC requesting at least partial, if not full, waivers to the regulation.A few of these MSOs received waivers and, as a result, are able to continue to purchase these legacy boxes for a specified period of time.We expect there will continue to be demand for these boxes on a limited basis in the U.S. for those companies that have obtained waivers, and internationally where no ban exists and they are widely used.However, our ability to continue to obtain surplus digital converter boxes as well as generate sales of certain boxes currently in inventory are risk factors further disclosed in “Item 1A.Risk Factors”. We expect to add the set-top digital boxes with separable security features to our refurbished digital box product line as surplus boxes become available. Products and Services We offer our customers a wide range of new, surplus new and refurbished products that are used in connection with the video, telephone and internet data signals. Headend products are used by a system operator for signal acquisition, processing and manipulation for further transmission. Among the products we offer in this category are satellite receivers (digital and analog), integrated receiver/decoders, demodulators, modulators, antennas and antenna mounts, amplifiers, equalizers and processors. The headend of a television signal distribution system is the "brain" of the system; the central location where the multi-channel signal is initially received, converted and allocated to specific channels for distribution. In some cases, where the signal is transmitted in encrypted form or digitized and compressed, the receiver will also be required to decode the signal. Fiber products are used to transmit the output of cable system headend to multiple locations using fiber optic cable. In this category, we currently offer products including optical transmitters, fiber optic cable, receivers, couplers, splitters and compatible accessories. These products convert radio frequencies to light frequencies and launch them on optical fiber. At each receiver site, an optical receiver is used to convert the signals back to RF VHF frequencies for distribution to subscribers. Distribution products are used to permit signals to travel from the headend to their ultimate destination in a home, apartment, hotel room, office or other terminal location along a distribution network of fiber optic or coaxial cable. Among the products we offer in this category are transmitters, receivers, line extenders, broadband amplifiers, directional taps and splitters. Digital converters and modems are boxes placed inside the home that receive, record and transmit video, data and telephony signals.Among the products we offer in this category are remanufactured Scientific Atlanta and Motorola digital converter boxes and modems. We also inventory and sell to our customers other hardware such as test equipment, connector and cable products. Revenues by Geographic Areas Our revenues by geographic areas were as follows: Years ended September 30, 2006 2005 Geographic Area United States $ 59,756,983 $ 48,713,482 $ 47,863,096 Latin America and Other 5,889,102 3,827,727 2,410,099 Total $ $65,646,085 $ 52,541,209 $ 50,273,195 Revenues attributed to geographic areas are based on the location of the customer. All of our long-lived assets are located in the United States. 4 Sales and Marketing In fiscal 2007, sales of new products represented69% of our total revenues and re-manufactured product sales represented 23%. Repair and other services contributed the remaining 8% ofrevenues. We market and sell our products to franchise and private MSOs, telephone companies, system contractors and other resellers.Our sales and marketing are predominantly performed by the internal sales and customer service staff of our subsidiaries. We also have outside sales representatives located in various geographic areas. The majority of our sales activity is generated through personal relationships developed by our sales personnel and executives, referrals from manufacturers we represent, advertising in trade journals, telemarketing and direct mail to our customer base in the United States.We have developed contacts with major MSOs in the United States and we are constantly in touch with these operators regarding their plans for upgrading or expansion as well as their needs to either purchase or sell equipment. We market ourselves as an "On Hand - On Demand" distributor. We maintain the largest inventory of new and used cable products of anyreseller in the industry and offer our customers same day shipments. We believe our investment in on-hand inventory, our network of regional repair centers, and our experienced sales and customer service team create a competitive advantage for us. We continue to add products and services to maintain and expand our current customer base in North America, Latin America, Europe and the Far East. Sales in Latin America continue to grow as we expand our relationships with international cable operators in this region.We believe there is growth potential for sales of new and legacy products in the international market as some operators choose to upgrade to new larger bandwidth platforms while other customers, specifically in developing markets, desire less expensive legacy new and refurbishedproducts.We extend credit on a limited basis to international customers that purchase products on a regular basis and make timely payments. However, for most international sales we require prepayment of sales or letters of credit confirmed by U.S. banks prior to shipment of products. Suppliers In fiscal 2007, we purchased approximately $14.4 million of new inventory directly from Scientific-Atlanta and approximately $7.2 million of new inventory directly from Motorola.These purchases represented approximately 53% of our total inventory purchases for fiscal 2007.The concentration of our inventory suppliers subjects us to risk which is further discussed in "Item 1A. Risk Factors."We also purchase a large amount of our inventory from MSOs who have upgraded or are in the process of upgrading their systems. Seasonality Many of the products that we sell are installed outdoors and can be damaged by storms and power surges.Consequently, we experience increased demand on certain product offerings during the months between late spring and early fall when severe weather tends to be more prominent than at other times during the year. Competition and Working Capital Practices. The CATV industry is highly competitive with numerous companies competing in various segments of the market.There are a number of competitors throughout the United States buying and selling new and remanufactured CATV equipment similar to the products that we offer.However, most of these competitors do not maintain the large inventory that we carry due to capital requirements.We maintain the practice of carrying large quantities of inventory to meet both the customers' urgent needs and mitigate the extended lead times of our suppliers.In terms of sales and inventory on hand, we are the largest reseller in this industry, providing both sales and service of new and re-manufactured CATV equipment. We also compete with our OEM suppliers as they sell directly to our customers.Our OEM suppliers have a competitive advantage over us as they can sell products at lower prices than we offer.As a result, we are often considered a secondary supplier by large MSOs and telephone companies when they are making large equipment purchases or upgrades.However, for smaller orders or items that are needed to be delivered quickly, we hold an advantage over these suppliers as we carry most inventory in stock and can have it delivered in a very short timeframe. Working capital practices in the industry center on inventory and accounts receivable. We choose to carry a large inventory and continue to reinvest excess cash flow in new inventory to expand our product offerings. The greatest need for working capital occurs when we make bulk purchases of surplus new and used inventory, or when our OEM suppliers offer additional discounts on bulk purchases. Our working capital requirements are generally met by cash flow from operations and a bank revolving credit facility which currently permits borrowings up to $7,000,000.We expect to have sufficient funds available from these sources to meet our working capital needs for the foreseeable future. Significant Customers We are not dependent on one or a few customers to support our business.Our customer base consists of over 2,000 active accounts.Sales to our largest customer accounted for approximately 9% of our revenues in fiscal 2007.Approximately 34% of our revenues for fiscal year 2007 and approximately 32% for 2006 were derived from sales of products and services to our five largest customers.There are approximately 6,000 cable television systems within the United States alone, each of which is a potential customer. Personnel At September 30, 2007, we had 167 employees.Management considers its relationships with its employees to be excellent.Our employees are not unionized and we are not subject to any collective bargaining agreements. 5 Item 1A.Risk Factors. Each of the following risk factors could adversely affect our business, operating results and financial condition, as well as adversely affect the value of an investment in our common stock.Additional risks not presently known, or which we currently consider immaterial also may adversely affect us. We are highly dependent upon our principal executive officers who also own a significant amount of our outstanding stock.At September 30, 2007, David Chymiak, Chairman of the Board, and Kenneth Chymiak, President and Chief Executive Officer, owned approximately 43% of our outstanding common stock.Our performance is highly dependent upon the skill, experience and availability of these two persons.Should either of them become unavailable to us, our performance and results of operations could be adversely affected to a material extent.In addition, they continue to own a significant interest in us, thus limiting our ability to take any action without their approval or acquiescence.Likewise, as shareholders, they may elect to take certain actions which may be contrary to the interests of the other shareholders. Our business is dependent on our customers' capital budgets.Our performance is impacted by our customers' capital spending for constructing, rebuilding, maintaining or upgrading their broadband and telecommunications systems. Capital spending in the CATV and telecommunications industry is cyclical. A variety of factors will affect the amount of capital spending, and therefore, our sales and profits, including: ·consolidations and recapitalizations in the cable television industry; ·general economic conditions; ·availability and cost of capital; ·other demands and opportunities for capital; ·regulations; ·demands for network services; ·competition and technology; and ·real or perceived trends or uncertainties in these factors. Developments in the industry and in the capital markets can reduce access to funding for certain customers, causing delays in the timing and scale of deployments of our equipment, as well as the postponement or cancellation of certain projects. On the other hand, a significant increase in the capital budgets of our customers could also impact us in a negative fashion.Large upgrades or complete system upgrades are typically sourced with equipment purchased directly from OEMs.Not only do these upgrades negatively impact new product sales, they can also negatively impact recurring refurbished and repair business as the new equipment installed typically carries an OEM warranty that allows the customer to exchange bad products for new products directly with the manufacturer. The markets in which we operate are very competitive, and competitive pressures may adversely affect our results of operations.The markets for broadband communication equipment are extremely competitive and dynamic, requiring the companies that compete in these markets to react quickly and capitalize on change.This requires us to make quick decisions and deploy substantial resources in an effort to keep up with the ever-changing demands of the industry.We compete with national and international manufacturers, distributors, resellers and wholesalers including many companies larger than us. The rapid technological changes occurring in the broadband markets may lead to the entry of new competitors, including those with substantially greater resources than we have.Because the markets in which we compete are characterized by rapid growth and, in some cases, low barriers to entry, smaller niche market companies and start-up ventures also may become principal competitors in the future. Actions by existing competitors and the entry of new competitors may have an adverse effect on our sales and profitability. Consolidations in the CATV and telecommunications industry could result in delays or reductions in purchases of products, which would have a material adverse effect on our business.The CATV and telecommunications industry has experienced the consolidation of many industry participants, and this trend is expected to continue. We, and our competitors, may each supply products to businesses that have merged, or will merge in the future. Consolidations could result in delays in purchasing decisions by the merged businesses and we could play either a greater or lesser role in supplying communications products to the merged entity. These purchasing decisions of the merged companies could have a material adverse effect on our business. Mergers among the supplier base also have increased, and this trend may continue. The larger combined companies may be able to provide better solution alternativesto customers and potential customers.The larger breadth of product offerings by these consolidated suppliers could result in customers electing to trim their supplier base for the advantages of one-stop shopping solutions for all of their product needs. Our success depends in large part on our ability to attract and retain qualified personnel in all facets of our operations.Competition for qualified personnel is intense, and we may not be successful in attracting and retaining key executives, marketing and sales personnel, which could impact our ability to maintain and grow our operations. Our future success will depend, to a significant extent, on the ability of our management to operate effectively.The loss of services of any key personnel, the inability to attract and retain qualified personnel in the future or delays in hiring required personnel, particularly technical professionals, could negatively affect our business. We are substantially dependent on certain manufacturers, and an inability to obtain adequate and timely delivery of products could adversely affect our business.We are a value added reseller and master stocking distributor for Scientific-Atlanta and a value added reseller of Motorola broadband and transmission products.During fiscal 2007, our inventory purchases from these two companies totaled approximately $21.6 million, or 53% of our total inventory purchases. Should these relationships terminate or deteriorate, or should either manufacturer be unable or unwilling to deliver the products needed by our customers, our performance could be adversely impacted.An inability to obtain adequate deliveries or any other circumstance that would require us to seekalternative sources of supplies could affect our ability to ship products on a timely basis. Any inability to reliably ship our products timely could damage relationships with current and prospective customers and harm our business. We have a large investment in our inventory which could become obsolete or outdated. Determining the amounts and types of inventory requires us to speculate to some degree as to what the future demands of our customers will be.Consolidation in the industry or competition from other types of broadcast media could substantially reduce the demands for our inventory, which could have a material adverse effect upon our business and financial results. The broadband communications industry is characterized by rapid technological change. In the future, technological advances could lead to the obsolescence of a substantial portion of our current inventory, which could have a material adverse effect on our business. 6 We have purchased a large quantity of legacy digital converter boxes which could become obsolete or outdated.Over the past 14 months we have purchased approximately 140,000 used digital converter boxes and continue to maintain approximately 78,000 boxes in inventory.The boxes we purchased and currently market are considered legacy boxes as the security features (which allow the MSOs or cable operators to control channel access and services) are not separable from the boxes.The FCC issued a ban on the purchase ofthese types of legacy boxes after July 1, 2007, which is further discussed in “Item 1.Business. Recent Business Developments”. If we fail to sell our current inventory of legacy digital boxes in the U.S. and there is a lack of demand for these boxes in the international market, an adjustment may be needed to write down the value of any remaining legacy boxes in inventory and this adjustment may have an adverse effect on our financial performance. Access to surplus digital converter boxes may become limited which would limit future sales of this product line.During fiscal 2007 we sold approximately 57,000 legacy converter boxes generating incremental revenues of approximately $4.3 million.Recently, the availability of surplus boxes in the market has become limited as MSOs are no longer selling excess boxes but rather choosing to keep the legacy boxes and reuse them.As a result, future revenues from this product line could be negatively impacted by the limited supply of surplus boxes. Our outstanding common stock is very thinly traded.While we have approximately 10.2 million shares of common stock outstanding, 43% of these shares are beneficially owned at December 10, 2007 by David Chymiak and Kenneth Chymiak.As a consequence, only about 57% of our shares of common stock are held by nonaffiliated, public investors and available for public trading.The average daily trading volume of our common stock is sometimes so low that small trades have an impact on the price of our stock.Thus, investors in our common stock may encounter difficulty in liquidating their investment in a timely and efficient manner. We have not paid any dividends on our outstanding common stock and have no plans to pay dividends in the future.We currently plan to retain our earnings and have no plans to pay dividends on our common stock in the future. We may also enter into credit agreements or other borrowing arrangements which may restrict our ability to declare dividends on our common stock. Our principal executive officers and shareholders have certain conflicts of interest with us.During fiscal 2007 the Company purchased an office and warehouse facility from an entity owned by our principal executive officers.In addition, certain office and warehouse properties continueto be leased from two entities owned by our principal executive officers.We also redeemed all of the outstanding shares of preferred stock held by these officers subsequent to our fiscal year end.These transactions are described in the proxy statement that is incorporated by reference into this report. These arrangements create certain conflicts of interest between these executives and us that may not always be resolved in a manner most beneficial to us. Our sales to international customers may be adversely affected by a number of factors.Although the majority of our business efforts are focused in the United States, we sell direct to customers in Philippines, Taiwan, Korea, Japan, Australia, Brazil, Ecuador, Dominican Republic, Honduras, Panama, Mexico, Columbia and a few other Latin American countries.Our foreign sales may be adversely affected by a number of factors, including: ● local political and economic developments could restrict or increase the cost of selling to foreign locations; ● exchange controls and currency fluctuations; ● tax increases and retroactive tax claims for profits generated from international sales; ● expropriation of our property could result in loss of revenue and inventory; ● import and export regulations and other foreign laws or policies could result in loss ofrevenues; and ● laws and policies of the United States affecting foreign trade, taxation and investment could restrict our ability to fund foreign business or make foreign business more costly Item 1B.Unresolved Staff Comments. Not applicable. 7 Item 2. Properties. Each subsidiary owns or leases property for office, warehouse and service center facilities. · Broken Arrow, Oklahoma - On November 20, 2006 Tulsat purchased a facility consisting of an office, warehouse and service center ofapproximately 100,000 square feet on ten acres,with an investment of $3.3 million, financed by a loan of $2.8 million, due in monthly payments through 2021at an interest rate of LIBOR plus 1.4%.Tulsat also continues to lease a total of approximately 80,000 square feet of warehouse facilities in three buildings from entities which are controlled by David E. Chymiak, Chairman of the Company, and Kenneth A. Chymiak, President and Chief Executive Officer of the Company.Each lease has a renewable five-year term, expiring at different times through 2008.Monthly rental payments on these leases total $26,820. Subsequent to fiscal 2007, Tulsat completed the construction of a 62,500 square foot warehouse facility on the rear of its existing property in Broken Arrow, OK.The new facility cost approximately $1.65 million to complete and the construction was financed with cash flow from operations. · Deshler, Nebraska – Tulsat-Nebraska ownsa facility consisting of land and an office, warehouse and service center of approximately 8,000 square feet. · Warminster, Pennsylvania - NCS ownsits facility consisting of an office, warehouse and service center of approximately 12,000 square feet, with an investment of $0.6 million, financed by loans of $0.4 million, due in monthly payments through 2013 at an interest rate of 5.5% through 2008, converting thereafter to prime minus 0.25%.NCS also rents property of approximately 4,000 square feet, with monthly rental payments of $2,490 through December 2008. · Sedalia, Missouri - ComTech Services owns land and an office, warehouse and service center of approximately 42,300 square feet.Subsequent to fiscal 2007, ComTech Services completed the construction of an 18,000 square foot warehouse facility on the back of its existing property in Sedalia, MO.The new facility cost approximately $0.4 million to complete and the construction was financed with cash flow from operations. · New Boston, Texas - Tulsat-Texas owns land and an office, warehouse and service center of approximately 13,000 square feet. · Suwannee, Georgia - Tulsat-Atlanta leases an office and service center of approximately 5,000 square feet. The lease provides for 36 monthly lease payments of $3,500 ending on March 31, 2008. · Oceanside, California - Jones Broadband leases an office, warehouse and service center of approximately 15,000 square feet for $12,600 a month.The lease includes a 3% annual increase in lease payments starting June 2008 and the lease term ends June 2010. · Stockton, California - Jones Broadband leases a warehouse of approximately 30,000 square feet for $4,110 a month.The lease ends February 28, 2008. ● Chambersburg, Pennsylvania - Broadband RemarketingInternational leases an office, warehouse, and service center of approximately 18,000 square feet. The lease is month to month and the lease payment varies based on the volume of warehouse space used. The average rent for the year was $9,000 per month. We believe that our current facilities are adequate to meet our needs. 8 Item 3. Legal Proceedings. From time to time in the ordinary course of business, we have become a defendant in various types of legal proceedings.We do not believe that these proceedings, individually or in theaggregate, will have a material adverse effect on our financial position, results of operations or cash flows. Item 4. Submission of Matters to a Vote of Security Holders. There were no matters submitted to a vote of our stockholders in the fourth quarter of fiscal 2007. PART II Item 5. Market for Registrants Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities. The table sets forth the high and low sales prices on the American Stock Exchange for the quarterly periods indicated, except for the fourth quarter of fiscal 2007, which also reflects the sales prices on the NASDAQ stock market, as we moved our listing to this exchange on September 13, 2007. Year Ended September 30, 2007 High Low First Quarter $ 4.55 $ 2.66 Second Quarter $ 3.74 $ 2.77 Third Quarter $ 5.30 $ 3.85 Fourth Quarter $ 9.28 $ 4.88 Year Ended September 30, 2006 First Quarter $ 7.10 $ 3.51 Second Quarter $ 9.09 $ 5.75 Third Quarter $ 6.86 $ 4.63 Fourth Quarter $ 4.97 $ 3.55 Holders. Substantially all of the holders of our common stock maintain ownership of their shares in
